Citation Nr: 1821214	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-04 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a lower back condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 
INTRODUCTION

The Veteran served on active duty in the United States Army from November 1978 to May 1979.  The Veteran had additional service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and April 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

In February 2018, the Veteran provided testimony at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of a lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is related to his military service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The disposition of the claim decided below is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on this matter has been accomplished.   38 U.S.C. §§ 5103, 5103A.

II.  The Claim

The Veteran contends that his tinnitus is a result of his duties while serving in the Army National Guard.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  In order to deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current diagnosis, the record demonstrates that the Veteran has been diagnosed with tinnitus.

As to the in-service incurrence, the Veteran testified that he did not have hearing problems before the military and that he developed ringing in the ears in service.  The Veteran also stated that he has had ringing in the ears since the military and he has it now.  See February 2018 Hearing Transcript.  

Turning to the medical evidence at hand, the Veteran attended a VA examination in April 2015.  At the examination, the Veteran reported serving in the Army from 1978-1979.  The Veteran stated that he was a Chef attached to an artillery unit.  The Veteran also reported noise exposure to artillery fire and gunfire.  The Veteran also denied occupational noise exposure.  Lastly, the Veteran reported recreational noise exposure when he plays his trumpet and noted ringing in his ears following his performances.  See April 2015 VA examination.  Following the examination, the examiner opined that "upon review of Veteran's e-folder via VBMS, his entrance (10/25/1978) and separation (04/04/1979) audiograms were located."  There were no significant shifts in hearing thresholds bilaterally."  The examiner continued by stating that "due to low probability of noise exposure given MOS, lack of significant shifts in hearing, and report of tinnitus following recreational noise exposure, it is less likely than not that Veteran's tinnitus is a result of military noise exposure."  See April 2015 VA examination.  

On the other hand, the Veteran's doctor has come to a different conclusion regarding the etiology of the Veteran's tinnitus.  The Veteran's doctor stated "the Veteran is a patient who has been treating with me for his medical conditions for approximately 4 years.  The patient unfortunately suffers from tinnitus which is a permanent condition."  The doctor concluded by stating  "in my professional opinion, to a degree of medical certainty, the patients tinnitus is causally related to his 12 years of artillery exposure while patient was in the military." 

In sum, the Board finds that service connection for tinnitus is warranted.  In reaching this conclusion, the Board has reviewed the available lay statements, his medical history, and the available medical opinions.  After a review of the record, the Board finds that the evidence, both positive and negative as to the issue of service connection for tinnitus is at least in equipoise.  Based on the foregoing and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for tinnitus.  


ORDER

Entitlement to service connection for tinnitus is warranted.  


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the Veteran's claim for a low back disability, the Board notes that the Veteran has not been afforded a VA examination for this disability.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury, or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran has a present disability, has identified an in-service trauma, and there is insufficient evidence to decide the case.  As the Board finds that the criteria set forth in Mcclendon has been met as to this claim, a VA examination should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's back condition.  The claims file should be made available to and reviewed by the examiner.  The examiner should address the following questions: 

(A).  Is it as least as likely as not that the Veteran's low back disability is related to his active duty and National Guard military service? 

The examiner's opinion should include a discussion regarding the Veteran's reports that he injured his back while he was on active duty for training.  The record reflects that the Veteran has reported that he was in the back of a truck and it went over a speed bump and it lifted him up and then placed him back down.  After this event occurred the Veteran stated that he felt a sharp pain in his back.  See February 2018 Board Hearing Transcript and September 12, 2012, Statement in Support of Claim.  

The examiner should also address the Veteran's report that he has had continued pain on motion since the injury that occurred on active duty.  See February 2, 2018 Statement in Support of Claim.  

(B).  Given the current severity of his low back disability, is it at least as likely as not that the etiology of the Veteran's low back disability was the result of the injury as described by the Veteran or a result of his military service?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


